                                                                                                        FILED
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                    UNITED STATES DISTRICT Co
                                           SOUTHERN DISTRICT OF CALIFORNI;-i.-----&.......-.:::::.:::.:.u
             UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIMINAL CASE
                                                                      (For Revocation of Probation or Supervised Release)
                                                                      (For Offenses Committed On or After November I, 1987)
                               V.
              FELIPE ARTEAGA LOPEZ (I)
                aka Felipe Arteaga-Lopez                                 Case Number:        3: 19-CR-07195-WQH

                                                                      Mark F. Adams
                                                                      Defendant's Attorney
REGISTRATION NO.

•·
THE DEFENDANT:
~ admitted guilt to violation of allegation(s) No.          1- 2

D    was found guilty in violation ofallegation(s) No.
                                                           -------------- after denial of guilty.
Accordingly, the court has ac\judicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation

                                  nv I, Committed a federal, state or local offense
              2                   nv35, Illegal entry into the United States




    Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                      HON. WILLIAM Q.
                                                                      UNITED STATES DI
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                FELIPE ARTEAGA LOPEZ (I)                                                 Judgment - Page 2 of2
CASE NUMBER:              3: 19-CR-07195-WQH

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Nine (9) months to run consecutive to the sentence imposed in case 19cr3757-WQH




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at
                  --------- A.M.                              on
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons: ·
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on                                            to
                                -------------                                 ---------------
at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                3:19-CR-07195-WQH
